Appeal by defendant from a judgment of the Supreme Court, Kangs County, rendered June 22, 1976, convicting him of criminal sale of a controlled substance in the second degree and attempted criminal possession of a dangerous weapon as a felony, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631). Martuscello, J. P., Damiani, Shapiro and O’Connor, JJ., concur.